Exhibit 10(iii)(c)
Form of award letter for grants of long term performance awards to executive
officers
<GRANT DATE>
Dear <NAME>:
It is my pleasure to congratulate you for being selected to participate in the
Long Term Performance Award Program (the “Program”) under The Stanley Works 2009
Long-Term Incentive Plan. This Program is intended to provide substantial,
equity-based rewards for specified full-time members of our management team,
provided specific Performance Goals are achieved during the Measurement Period
(<DATE RANGE>).
In conjunction with our short-term variable compensation program (MICP) and our
stock option/restricted stock unit program, the Program is an important addition
to your total compensation package, and provides a strong additional incentive
to continue increasing shareholder value.
Each participant in the Program will have an opportunity to earn a number of
Performance Shares (PS) based upon achievement of the Performance Goals. Each PS
unit represents one share of Stanley Common Stock and, accordingly, the
potential value of a participant’s performance award under the Program may
change as our stock price changes.
The Performance Goals applicable to this Award and the percentage of your total
bonus opportunity that applies to each goal will be communicated to you by a
member of Stanley’s Human Resources Department within the next several days.
Your performance award covers the following number of PS units:

                  Threshold   Target   Maximum
# PS
  <NUMBER1>   <NUMBER2>   <NUMBER3>

Please see the following pages for information on vesting and settlement,
definitions of capitalized terms used herein and for other Terms and Conditions
applicable to this Award, which Terms and Conditions along with the 2009
Long-Term Incentive Plan will govern your Award. If you have any questions,
please call me, Jim Loree or Mark Mathieu. Once again, thank you for your
continued support and congratulations on being selected to participate in this
important Program.
Best regards,
John F. Lundgren

 



--------------------------------------------------------------------------------



 



Exhibit 10(iii)(c)
Form of award letter for grants of long term performance awards to executive
officers
Terms and Conditions applicable to
Long Term Performance Awards
This certifies that The Stanley Works (the “Company") has on the Date of this
Award Letter granted to the Participant named above a performance award
(“Performance Award”) of that number of Performance Units set forth in this
Award Letter, subject to certain restrictions and on the terms and conditions
contained in this Award Letter and The Stanley Works 2009 Long-Term Incentive
Plan, as amended from time to time (the “Plan"). A copy of the Plan is available
upon request. In the event of any conflict between the terms of the Plan and
this Award Letter, the terms of the Plan shall govern. This Performance Award
represents the right of the Participant to receive a number of Shares to be
issued if the Company achieves the Performance Goals for the Measurement Period
as set forth above.

  1.   Time and Manner of Settlement. As soon as practicable following
completion of the applicable Measurement Period, but in no event later than
March 15 of the year following the end of such period, and assuming that the
Threshold Performance Goals are achieved and employment requirements are
satisfied, the Company shall issue a number of Shares to the Participant, in
settlement of the Participant’s Performance Award, equal to (i) the number of
Shares specified in this Award Letter to be issued based upon the Performance
Goals achieved plus (ii) in the event performance falls between the Threshold
and Target or Target and Maximum Goals as specified in the Award Letter, a pro
rata number of Shares calculated as follows (rounded to the closest whole
number):

S = ((A-L)/(N-L))x(SN-SL)
where:
S =the additional number of Shares to be issued
A =the actual Performance Goal achieved (e.g., EPS, ROCE)
L =the applicable Performance Goal reached (i.e., threshold, target or maximum)
N =the next highest applicable Performance Goal (i.e., target or maximum)
SN =the number of Shares designated for issuance at the next highest applicable
Performance Goal; and
SL = the number of Shares designated for issuance at the applicable Performance
Goal reached.

  2.   Vesting; form of settlement. Performance Awards will become vested at the
time of settlement to the extent that the applicable performance metrics have
been achieved and provided that the participant is continuously employed by
Stanley until such time. Performance Awards will be settled in shares of Stanley
stock as soon as practicable following the end of the Measurement Period. For
participants who were MICP Level 3 or higher at the time of grant, the Shares
will be distributed in the form of restricted stock to the extent the
participant does not hold the number of shares specified in the Minimum Stock
Ownership Guidelines

 



--------------------------------------------------------------------------------



 



Exhibit 10(iii)(c)
Form of award letter for grants of long term performance awards to executive
officers

      set forth below at the time of settlement. Any additional Shares will be
issued in the form of Unrestricted Stock. For all other participants,
Performance Awards will be settled in the form of Unrestricted Stock.
Participants will be entitled to vote and receive dividends on Restricted Stock
following the date of distribution.         The Minimum Stock Ownership
Guidelines are as follows:

          Position   Multiple of Base Salary
CEO
    3X    
MICP Level 1
    2X    
MICP Levels 2 and 3
    1X  

      If a participant’s employment with Stanley terminates due to his or her
Retirement, death or Disability prior to the date the Performance Awards are
settled, the participant’s Performance Award will be pro-rated based on the
number of days in the Measurement Period that the participant was employed by
Stanley. The participant’s pro-rated Performance Award will be settled at the
same time as performance awards for active participants are settled, to the
extent the applicable performance metrics have been achieved. Pro-rated
performance awards will be settled in the form of Unrestricted Stock. A
participant whose employment with Stanley terminates prior to the date of
settlement for any other reason will forfeit all rights in respect of his or her
performance award and will not be entitled to receive any Shares or other
payment under the Program.     3.   Rights of a Shareholder. The Participant
shall not have any rights of a shareholder with respect to the Performance
Awards or any Shares issued in settlement thereof prior to the date of
settlement.     4.   Transferability. Transferability shall be as set forth in
the Plan.     5.   Adjustments. Notwithstanding any other provision hereof, the
Committee shall have authority to make adjustments in the terms and conditions
of, and the criteria included in, Performance Awards granted hereunder, as set
forth in the Plan.     6.   Miscellaneous. The Committee shall have full
authority to administer the Performance Awards and to interpret the terms of the
Award Document and this document, which authority includes the authority to
waive certain conditions in appropriate circumstances. All decisions or
interpretations of the Committee with respect to any question arising in respect
of the Performance Awards shall be binding, conclusive and final. The waiver by
Stanley of any provision of this document or an Award Document shall not operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision of this document or any Award Document. The validity and
construction of the terms of

 



--------------------------------------------------------------------------------



 



Exhibit 10(iii)(c)
Form of award letter for grants of long term performance awards to executive
officers

      this document and any Award Document shall be governed by the laws of the
State of Connecticut. The terms and conditions set forth in this document and
any Award Document are subject in all respects to the terms and conditions of
the Plan, which shall be controlling. The Participant agrees to execute such
other agreements, documents or assignments as may be necessary or desirable to
effect the purposes hereof.     7.   Unfunded Arrangement. The Performance
Awards represented in any Award Document constitute an unfunded unsecured
promise of Stanley and the rights of the Participant in respect of the
Performance Awards are no greater than the rights of an unsecured creditor of
Stanley.     8.   Change in Control. Notwithstanding any provision in the Award
documents to the contrary, upon a Change in Control each outstanding Performance
Award shall be cancelled and in respect of his or her cancelled Performance
Award a Participant shall receive a pro rata portion of the Performance Award,
calculated by assuming the achievement of the applicable Performance Goal or
Performance Goals at target levels and then multiplying this amount by a
fraction, the numerator of which is the number of days completed in the
Performance Period prior to the Change in Control and the denominator of which
is the total number of days in the Performance Period. The pro rata portion of
the Performance Award shall be issued in accordance with the terms of the Plan
not later than 15 days following such Change in Control. In addition, if any
Performance Award which a Participant earned under the Plan during any
Performance Period which ended prior to the Change in Control has neither been
issued to the Participant nor credited to such Participant under a deferred
compensation plan maintained or sponsored by the Company or an Affiliate prior
to the Change in Control, such Performance Award shall be settled in accordance
with the Plan as soon as practicable and in no event later than the later of
(i) March 1st following the year in respect of which the Performance Award was
earned or (ii) the fifteenth day following the Change in Control, provided,
however, that in no event shall such settlement occur later than March 15 of the
year following the year in respect of which the Performance Award was earned.
After a Change in Control, the Committee may not exercise its discretion
pursuant to Section 5 hereof to decrease the amount of stock issuable in respect
of any Performance Award which is outstanding immediately prior to the
occurrence of the Change in Control.     9.   Capitalized Terms. The following
capitalized terms shall have the meaning set forth below for purposes of this
Letter. All other capitalized terms used in this document shall have the
meanings set forth in the Plan.

      Measurement Period. The period during which financial performance is
measured against the applicable Performance Goals as set forth in this Award
Letter.         Performance Goals. Goals established by the Compensation and
Organization Committee of the Board of Directors or, pursuant to an

 



--------------------------------------------------------------------------------



 



Exhibit 10(iii)(c)
Form of award letter for grants of long term performance awards to executive
officers

      appropriate delegation of authority, the Chairman of the Board, for
performance of the Company as a whole and/or specific businesses or functions
during the Measurement Period. The Performance Goals applicable to you for a
particular Measurement Period will be communicated to you by a member of
Stanley’s Human Resources Department.         Restricted Stock. Common Stock of
the Company that confers on holders the right to vote and receive dividends, but
that is subject to certain restrictions on sale and transfer. All restrictions
on sale and transfer of such stock shall lapse on the date the Participant’s
employment with the Company or any Affiliate terminates, regardless of the
reason for termination, provided, however, that a transfer of employment from
the Company to any Affiliate or from any Affiliate to another Affiliate or to
the Company shall not be deemed a termination of employment hereunder. In
addition, if through the acquisition of additional Shares or otherwise, the
total market value of shares owned by a Participant (restricted and
unrestricted) exceeds any applicable Minimum Ownership Guidelines, the
restrictions on the sale and transfer of that number of Shares of Restricted
Stock in excess of the number required to meet the applicable Minimum Ownership
Guidelines shall lapse.         Shares. Shares of Restricted Stock or
Unrestricted Stock to be issued if Performance Goals are achieved, as specified
in this Award Letter.         Unrestricted Stock. Common Stock of the Company
that may be sold at any time.

 